Citation Nr: 0306191	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  00-01 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied this benefit.  In 
October 1999, the Board remanded this claim because the 
veteran had filed a notice of disagreement in October 1998, 
but had not been provided a statement of the case (SOC) on 
this claim.  The SOC was issued in December 1999, and the 
veteran filed a timely substantive appeal in December 1999.

In the December 1999 substantive appeal, the veteran 
indicated that he did not want a hearing because he had 
already had a videoconference hearing in January 1999.  That 
hearing, however, was on other claims.  He has not had a 
hearing before the Board on his PTSD claim, and he is hereby 
advised of his right to have such a hearing.

The October 1999 Board decision also remanded a claim for 
service connection for peripheral neuropathy.  However, that 
benefit sought on appeal was granted in full in a July 2002 
rating decision.  That issue is no longer before the Board.


REMAND

Review of the claims file does not reflect that the veteran 
has been advised of the changes brought about by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), which was signed into law 
on November 9, 2000.  Between the statement of the case (SOC) 
issued in December 1999 and certification of the appeal to 
the Board in August 2002, no effort was made by the RO to 
notify the veteran of the VCAA.

The VCAA includes an enhanced duty on the part of VA to 
notify claimants as to the information and evidence necessary 
to substantiate claims for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

Because of the change in the law brought about by the VCAA 
and the lack of any evidence in the record of any 
notification of that change to the veteran, the Board finds 
that a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in this 
law.  In addition, because the RO has not yet considered 
whether any additional development is required under the 
VCAA, the Board further finds that it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, this case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for him.  In particular, this notice 
should advise the veteran of the need to 
inform the RO of where he has received VA 
and/or private psychiatric treatment 
since 1997, as well as of the need to 
provide sufficient information as to the 
claimed stressor(s) so that attempts can 
be made to verify this information, if 
needed.

2.  In the event that additional 
information and/or medical evidence is 
received, the RO should readjudicate the 
claim, and if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should provide the veteran citation to 
38 C.F.R. § 3.159.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


